Citation Nr: 1448619	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, type II, with hypertension, early signs of peripheral vascular disease, abdominal aortic aneurysm and erectile dysfunction, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran requested to testify before a Veterans Law Judge in his VA Form 9.  However, he waived his request for a hearing in July 2014 in a letter located in the Veteran's paperless claims file on the Veteran's Benefits Management System (VBMS).

The Veteran perfected an appeal for a claim for entitlement to a total disability rating based on individual unemployablility due to service connected disabilities (TDIU).  In an April 2014 rating decision, the RO granted TDIU.  Therefore, the issue is not before the Board.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's diabetes mellitus, type II, requires insulin, restricted diet, and regulation of activities.

2.  The Veteran does not have a current diagnosis of any psychiatric condition, including PTSD.

3.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, with hypertension, early signs of peripheral vascular disease, abdominal aortic aneurysm and erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in October 2009, December 2009, and February 2011.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records (STR), VA treatment records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's paperless Virtual VA and VBMS claims files.

Additionally, in January 2010, September 2011, and February 2014 the Veteran underwent VA examinations to assess diabetes, hearing loss, and PTSD.  The examinations and the opinions are adequate.  The examiners considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria For Diabetes

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's diabetes is rated as 20 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran contends that he is entitled to a higher rating.

Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Notes in the rating criteria clarify that "regulation of activities" is defined in as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.

In addition, note (1) provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for diabetes mellitus, type II.

The rating criteria for diabetes are successive.  Successive rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  The lack of a need for regulation of activity is determinative as to any claim for evaluation in excess of the current 20 percent.  Therefore the criteria for a disability rating in excess of 20 percent for diabetes mellitus are not met.

The record before the Board includes VA medical records and examinations.  These records do not reflect that the Veteran's diabetes mellitus, type II, requires insulin, restricted diet, and regulation of activities.  The February 2014 VA examination report does not list insulin in the Veteran's current treatment, and specifically notes that he does not require regulation of activities as part of medical management of his diabetes.  Therefore, an evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus, type II.

The record does show that the Veteran has peripheral neuropathy of the lower extremities, diabetic nephropathy and erectile dysfunction due to diabetes.  Separate evaluations for bilateral lower extremity peripheral neuropathy and diabetic nephropathy were established in an April 2014 rating decision.  In that same decision, the Veteran was awarded special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) due to loss of use of a creative organ.  He is not entitled to additional compensation for erectile dysfunction.   

Based on the February 2014 VA examination, it has been determined that abdominal aortic aneurysm, peripheral vascular disease of the lower extremities and hypertension are also related to the service-connected diabetes mellitus; however, those conditions would be rated as noncompensable if rated separately.  

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who examined him during the current appeal and who has rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's diabetes mellitus (regulation of diet and medication) are contemplated by the applicable rating criteria.  Further, the Veteran is separately rated for other symptoms related to his diabetes; including: peripheral neuropathy, diabetic nephropathy, and loss of use of creative organ.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

IV.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

V.  PTSD

The Veteran claims he has PTSD caused from his tour of combat from 1970 to 1971 in Vietnam.  

The Veteran underwent VA psychiatric examinations in January 2010 and September 2011 from the same examiner.  The examiner concluded the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  In fact, the examiner concluded that the Veteran does not have any mental disorder that conforms to DSM-IV criteria.

At the earlier examination,  the examiner reported that when asked to give the worst traumatic event that happened to him in Vietnam, the Veteran "talked about going into several small hamlets, and this happened several times, and seeing Vietnamese people dead and hung up and 'slashed and hacked.'  He said that disturbing image is something that stuck with him.  He thinks about this 'maybe once a week' but he said, 'It's part of my life.  I've accepted it.'  In fact, [the Veteran] uses it as a teaching tool.  He often talks to area schools and talks to them about the war experiences and the atrocities of war.  He also helps out Veterans that are coming back from Iraq.  These memories do intrude on his thought process but it does not cause him any negative feelings.  He does not have nightmares.  He is always aware of his surroundings.  He is not startled easily.  He is not bothered by loud noises.  He does not have a bad temper, so the [Veteran] does not meet the criteria for PTSD."

The examiner also noted that the Veteran "is functioning and has been functioning quite well."  The examination report provides the following: "When the [Veteran] was working, he was a very good worker.  He had a good work ethic.  He would go to work regardless of how he was feeling emotionally.  Presently, he spends his day doing a variety of things.  He will go and get the newspaper and read it while he is having coffee and breakfast.  He will make it to the gun club at some point.  He does projects around the house.  Around 3 or 3:30, he will start getting dinner together.  So he does help with the cooking and cleaning.  His wife does the grocery shopping.  He does have friends and family that he socializes with.  His hobbies include hunting and fishing and woodworking.  He has his driver's license and has no difficulties driving.  At this time, the [Veteran] does not require any treatment at all, and his symptoms are absent or incredibly minimal."

The examiner also noted that the Veteran indicated he "was functioning well psychologically and was surprised that he was getting this evaluation."  The examiner reviewed the claims file and noted that the Veteran "had no psychiatric or psychiatrically-related records in his claims folder here at the Manchester VAMC.  He did have a mental health telephone encounter on 11/18/2009.  It was noted that the [Veteran] was having difficulty with the Middle Eastern War.  Apparently, there was a history of depression and suicidality in 2003 and he was treated with Zoloft for a year but suffered the side effect of erectile dysfunction.  He was sleeping well at night, having about two beers a week.  On that same date, the [Veteran] saw ["Ms. F."] for medication evaluation.  She noted the patient was 'animated and friendly', that he was euthymic, affect was appropriate, that he was 'stable without difficulties in mood or behavior.  Is able to talk about disturbing events and move on.  Sleep and appetite is good.  Has support within his family and friends.  Is active and is involved in activities and interests.'  She gave him 'no mental health diagnosis.'"  The examiner's report continues: "When asked to give me a list of his mental health problems and symptoms, [the Veteran] said, 'I get upset when things don't go right.'  Then he said, 'When I get upset, it doesn't last very long.'  He was really wondering why he was here because he is in good shape in terms of mental health.  He is not in any psychiatric treatment.  He is not in any counseling or psychotherapy."

At the second VA examination, the examiner noted the Veteran was seen at the VET Center from June 2010 to February 2011.  The VA examiner noted that it "appears form those visits that the VET Center believes [the Veteran] has PTSD."

The examiner reviewed the progress notes from the VET Center.  The examiner noted that the reason he sought treatment as documented in the June 21, 2010 note was the following: "The Veteran's wife of 20 years unexpectedly announced that the marriage is over and she has left.  [The Veteran] is also experiencing increased financial pressures as a result of reduction in retirement benefit for Public Service Company where he worked for 25 years before health concerns forced him to retire in 2004."  The examiner noted that there "are external situational problems.  He is not complaining of any PTSD symptoms.  The progress notes continue to reiterate that the [Veteran's] treatment was focused on adjusting to the psychological impact of being divorced and having less income.  In fact, on 2/23/11, counseling was terminated because: 'By mutual agreement we are going to suspend further counseling at this time as [the Veteran] feels confident he can move forward in a positive manner without further counseling at this time.'"

At the September 2011 examination the Veteran reported the same stressor.  He also reported the following symptoms:  "I don't like people that are indecisive.  I don't like to be kept waiting.  Traffic issues.  Political aspects in Washington.  Recent divorce.  Family issues are of no concern.  Financial issues are of no concern."

The examiner noted that the Veteran "is not in any psychiatric treatment.  He is not on any psychotropic medication.  He is not in any counseling or psychotherapy."

The Veteran reported that when he was working he "had 25 years of faithful service.  I was always on time and I always took my share of overtime."  He reported he "spends his days 'doing whatever I want to do.'  He stays quite active.  He does all his household chores.  He has friends and family that he visits.  In fact, he was at a birthday party yesterday for a grandchild and four of his children were there.  He likes to do woodworking, hunt, fish, target shoot and read.  He likes reading about military topics and people.  He has no problems driving except for irritation at people that are not good drivers.  Please note that the [Veteran] belongs to many military organizations like the USMC League.  He talks to newly discharged war veterans.  He gives talks to high schools about Vietnam.  He said, 'it doesn't bother me to talk about it anymore like it used to.'  He reported that he likes to help out the new veterans by having them talk to him about their combat experiences."

The examiner again found that the Veteran has no mental health problems and no diagnosis that meets the DSM-IV criteria.

The claims file also includes the progress notes from the VET Center.  The pertinent records were discussed by the examiner and referenced above.  While the records indicate that the mental health professional noted PTSD; however, there is no indication that a diagnosis in conformance with the DSM-IV was provided.  Further, the last progress note indicates that counseling was terminated by mutual agreement.

In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board finds that the VA examiner's opinion must be given great probative weight than the VET Center progress notes because the examiner offered a medical opinion that was based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination report concluded, with a clear basis and rationale, that there was no evidence that the Veteran has an acquired psychiatric disability, including PTSD.  The VET Center notes do not indicate that an examination or diagnosis in conformance with the DSM-IV was provided.  Further, there is no rationale for any opinion in the notes.  The two examination reports have more extensive information and explanation than any of the VET Center progress notes, and therefore have greater probative value.

The only other evidence for consideration is the Veteran's statements.  Although lay persons are competent to provide opinions on some medical issues, the etiology of psychiatric disorders fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to diagnosis a psychiatric disorder.

Given the VA examination and treatment records, the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection is not warranted.

VI.  Hearing Loss

The Veteran underwent a VA examination in January 2010.  The Veteran complained that "he has difficulty with soft speech and that the television needs to be turned up louder than other people would like."  He "reported that this has been longstanding in nature."  The examiner noted that the Veteran "could not be more specific as to onset."

The Veteran stated "that when he was in the service he was in a weapons platoon, primarily being a gunner using M60 machine guns, 106 recoilless rifles, M14 rifles, and 45 caliber pistol.  He reported that he was in Vietnam for approximately eleven months using these weapons on almost a daily basis."  He also reported experiencing mortar and rocket fire.  After service, the Veteran said he worked in a power plant for approximately 25 years.  The Veteran said he wore hearing protection for only the last ten years.  He also reported recreationally shooting with hearing protection and performing carpentry without hearing protection.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that the Veteran's bilateral hearing loss currently meets the regulatory thresholds to be considered disabling.  An audiometric evaluation was performed by the VA examiner.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
35
55
60
LEFT
5
10
20
50
45

The remaining question is whether the current bilateral hearing loss is related to his service.  The available service treatment records are silent for hearing loss.  The October 1971 separation examination showed that the Veteran's hearing sensitivity remained within normal limits not only from 500 Hz through 4000 Hz, but also through 6000 Hz as well.  The VA examiner noted that "there was not any significant worsening of the Veteran's hearing from the time of entry until the time of separation."

The examiner further opined that "although the Veteran is reporting that he was around significant noise while he was in the service, it does not appear to have affected his hearing.  Moreover, the Veteran has a significant history of post service noise exposure both occupationally and recreationally, a significant portion of which was without wearing any hearing protection.  Therefore, my opinion is that it is less likely as not that this Veteran's hearing loss" is "related to military service."

The first indication of hearing loss after service is a VA outpatient treatment report from November 2009 when an audiology evaluation was requested.  At that evaluation, the Veteran complained of hearing loss.  However, no history or etiology of the Veteran's hearing problems are provided in the VA treatment records.

The Board also considered the Veteran's lay statements.  Again, the Veteran is competent to describe his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, lay evidence is not competent to provide a medical diagnosis and medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   The lay evidence is not probative to the issue of when and how the Veteran's hearing problems began.  Further, at the examination, the Veteran could not be specific about onset.

The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, over 30 years separate service from treatment and diagnosis.

There is no competent evidence of record which provides a link between the Veteran's active duty service and hearing loss.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


